Citation Nr: 0911170	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected left 
foot scar.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
foot scar.

3.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected left foot 
scar.

4.  Entitlement to a rating in excess of 30 percent for a 
left foot scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to March 1947 and from September 1950 to June 
1952.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from the following rating decisions 
of the Philadelphia RO: In April 2003, the Veteran was 
awarded a temporary total (100%) convalescent rating for his 
left foot scar, effective October 15, 2002 (the date of the 
surgical procedure) through November 30, 2002, and a 20 
percent (increased) rating for such disability effective 
December 1, 2002.  [The period when it was rated totally 
disabling is not for consideration herein.]  In December 
2004, the rating for the left foot scar was further increased 
to 30 percent, also effective December 1, 2002.  As the 
Veteran has indicated that he is not satisfied with the 30 
percent rating, the matter remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  A December 2005 rating 
decision denied service connection (including as secondary to 
a left foot scar) for right hip, right knee, and back 
disabilities.  

In June 2005, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  In January 2009, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearings are associated with the Veteran's claims file. 
At the Travel Board hearing, the Veteran sought, and was 
granted, a 60 day abeyance period for submission of 
additional evidence.  That period of time has elapsed; no 
additional evidence was received.  Hence, the claims will be 
considered based on the current record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A right hip disability was not manifested in service; 
arthritis of the right hip was not manifested in the first 
postservice year; and the Veteran's current right hip 
disability is not shown to be related to his service, or to 
have been caused or aggravated by his service-connected left 
foot scar.

2. A right knee disability was not manifested in service; 
arthritis of the right knee was not manifested in the first 
postservice year; and the Veteran's current right knee 
disability is not shown to be related to his service, or to 
have been caused or aggravated by his service-connected left 
foot scar.

3. During service the Veteran sustained back injuries that 
were acute and resolved; a chronic back disability was not 
manifested in service; arthritis of the back was not 
manifested in the first postservice year; and the Veteran's 
current back disability is not shown to be related to his 
service or to the injuries therein, or to have been caused by 
or aggravated by his service-connected left foot scar.

4. The Veteran's left foot scar is rated at the maximum 
schedular rating provided for residuals of a single foot 
injury in the absence of loss of actual loss of use of the 
foot; actual loss of use of the left foot is not shown, and 
factors warranting referral for extraschedular consideration 
are not shown.  


CONCLUSIONS OF LAW

1. Service connection for a right hip disability, claimed as 
secondary to a service-connected left foot scar, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008), 
3.310 (as in effect prior to Oct. 10, 2006).
2. Service connection for a right knee disability, claimed as 
secondary to a service-connected left foot scar, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008), 
3.310 (as in effect prior to Oct. 10, 2006). 

3. Service connection for a back disability, to include as 
secondary to a service-connected left foot scar, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008), 
3.310 (as in effect prior to Oct. 10, 2006).

4. A rating in excess of 30 percent for a left foot scar is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.63, 4.71a, Diagnostic Code (Code) 
5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claims seeking service connection, the Veteran 
was advised of VA's duties to notify and assist in the 
development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  July 2005 and October 2005 letters explained the 
evidence necessary to substantiate the Veteran's (including 
secondary) service connection claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

Regarding the matter of the rating for a left foot scar, the 
Veteran was also advised of VA's duties to notify and assist 
in the development of this claim prior to its initial 
adjudication.  February 2003 and June 2005 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In accordance with 
Vazquez-Florez v. Peake, 22 Vet. App. 37, 43-44 (2008), a May 
2008 letter notified him that to substantiate an increased 
rating claim, he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
such worsening has on his employment and daily life.  It 
explained that should an increase in disability be found, a 
disability rating would be determined by applying relevant 
Diagnostic Code criteria, based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  It also provided examples of the 
types of relevant medical and lay evidence that the Veteran 
could submit (or ask the Secretary to obtain) to establish 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  The claim was readjudicated 
after all critical notice was issued.  See June 2008 and 
October 2008 Supplemental Statements of the Case.  The 
Veteran is not prejudiced by this process, and it is not 
alleged otherwise.
The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in March 
2003 (scar), August 2005 (podiatry), August 2005 (physiatry) 
with an October 2005 addendum opinion, January 2008 
(scar/left foot), and July 2008 (back).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For certain chronic diseases (including arthritis) service 
connection may be established on a presumptive basis if they 
become manifested to a compensable degree in a specified 
period of time postservice (one year for arthritis). 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to implement the Allen 
decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) 
VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for a right hip disability and a right 
knee disability.

The evidence shows that the Veteran has chronic right hip and 
knee pain due to degenerative changes.  However, his STRs are 
silent for a right hip or knee disability, and there is no 
evidence that arthritis of the right hip or knee was 
manifested to a compensable degree in the first year 
following his discharge from active duty.  Consequently, 
service connection for a right hip disability and/or right 
knee disability on the basis that such became manifest in 
service and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  
Furthermore, there is no competent evidence in the record 
showing or suggesting that the Veteran's right hip disability 
and/or right knee disability are somehow directly related to 
his service.  Notably, the Veteran does not argue that his 
right hip or knee disabilities are directly related to his 
service.

The Veteran's theory of entitlement in these matters is 
strictly one of secondary service connection; he alleges that 
his right hip and knee disabilities are due to his service-
connected left foot scar.  As was noted above, there are 
three requirements that must be met to substantiate a claim 
of secondary service connection.  Of these, it is shown that 
he has a right hip and right knee disability, the 
disabilities for which service connection is sought (VA 
outpatient treatment records reflect the Veteran's frequent 
complaints of pain in the right hip and right knee), and that 
he has a service connected disability, a left foot scar.  
What he must still show to substantiate these claims, is that 
the service connected left foot scar caused or aggravated the 
right hip and knee disabilities.  

The only competent (medical) evidence of record that 
specifically addresses the matter of a nexus between the 
Veteran's right hip and knee disabilities and his left foot 
scar disability is in the reports of the VA examinations 
arranged by the RO.  

On August 2005 podiatry VA examination, the Veteran 
complained of right hip and knee pain when attempting to 
shift weight away from his left foot.  On physical 
examination, it was noted that his right leg was 
approximately 1 inch shorter than the left.  Chronic right 
hip pain and right knee pain due to degenerative changes were 
diagnosed.  The examiner stated, "I am unable to determine 
the causal relationship between the service-connected scar on 
the [Veteran's] left foot, and his right knee and hip pain . 
. . The right knee and hip pain may be related to [his] 
documented limb length inequality, with a 1" shorter right 
leg."  

On August 2005 VA physiatry examination, the Veteran reported 
that his bilateral hip pain started about 5 or 6 years ago, 
but did not occur if he was inactive.  His right knee pain 
started a long time ago but had been worsening gradually.  On 
physical examination, he was able to stand on one lower 
extremity at a time, and squat and rise without any 
difficulty or loss of balance.  He also had normal ranges of 
motion in both his right hip and his right knee, with no 
tenderness noted.  There was obvious pelvic obliquity with 
the right side being lower than the left, and the leg lengths 
were measured by relative and absolute measures.  According 
to all methods, the right leg was shorter by 11/4 inches, and 
found to be an absolute leg length discrepancy rather than 
relative leg length discrepancy due to functional variations 
based upon positioning.  On X-ray, spurring along the 
anterior acetabulum was noted in the Veteran's right hip, and 
enthesopathic changes along the quadriceps tendon of his 
right knee were noted.  There were no acute fractures or 
significant degenerative changes noted.  Based upon the 
foregoing, the examiner opined, "It is not possible to 
determine the causal relationship of the left foot scar to 
the present complaints of . . . right hip and right knee pain 
without mere speculation . . . Considering his advancing age, 
the degenerative chances . . . of the acetabulum anteriorly 
are more related to his advanicng [sic] age . . . the leg 
length discrepancy is more of a structural discrepancy rather 
than posture . . . Veteran can have increased . . . pain in 
right hip and right knee due to leg length discrepancy which 
is not associated with the left foot scar.  However, 
depending on the level of severity of pain and deformity of 
the foot he may have difficulties bearing weight on the left 
lower extremity which can also contribute to the aggravation 
caused by other conditions.  The minimal degenerative changes 
evidenced by the X-rays and physical examination findings do 
not correlate with the chronic painful left foot scar that 
has been present for 53 years."  
In an October 2005 addendum, the August 2005 examiner 
indicated that the Veteran's claims file had been reviewed, 
and noted that his medical records did not show a history of 
hip or knee pain that could be associated with his left foot 
pain.  Based upon her review of the claims file and her 
physical examination of the Veteran during the August 2005 VA 
examination, the examiner stated that, "Veteran [has a] leg 
length discrepancy, with right leg being shorter than the 
left, and this is unrelated to the left foot injury".  She 
opined that the right hip and knee disabilities were "less 
likely caused by or a result of his left foot condition."  
She then explained that "while it is possible that he can 
have aggravated . .. right hip and right knee pain due to 
multiple problems including diabetes mellitus, degenerative 
joint disease and left foot condition, they are not 
exclusively caused or aggravated by the left condition."  
She also noted that the Veteran's left foot scar disability 
had been present since 1951, but that his right hip and knee 
problems did not present until the 1990s.  Therefore, she 
attributed his problems mainly to his advancing age.  

As the above-discussed opinions were by physicians (who would 
be qualified to provide them), were based on a review of the 
record, and included explanations of the rationale for the 
opinions, they have substantial probative value.  Because 
there is no competent (medical) evidence to the contrary, the 
opinions are persuasive.  The Veteran's own statements 
relating his current right hip and knee disabilities to his 
service-connected left foot scar disability are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; whether or not one 
disability aggravates another is ultimately a medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).    

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against these claims.  
Accordingly, they must be denied.

Service connection for a back disability.

The evidence shows that the Veteran has degenerative joint 
disease (arthritis) of the lumbosacral spine.  His STRs show 
that in July 1946, he sustained a back injury in a diving 
accident, and in January 1952 he complained of chronic 
backaches which were treated with hot showers and exercise.  
What he must still show to establish direct service 
connection for a back disability is that such disability is 
related to his injury in service.

There is no competent evidence in the record of a possible 
nexus between the Veteran's current lumbosacral spine 
arthritis and his service.  His June 1952 service separation 
physical examination report is silent for any complaints, 
findings, treatment, or diagnosis relating to a back 
disability, suggesting that any injury in service was acute 
and had resolved.  Postservice VA treatment records only note 
the current complaints of chronic back pain, the diagnosis of 
degenerative lumbosacral spine, and report treatment of such 
disability; there is nothing in these records that suggest 
his current back disability may be related to service.  
Furthermore, postservice medical records note that the onset 
of the Veteran's current back pain was in 2001, at least 48 
years postservice.  Significantly, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

While arthritis is a chronic disease which may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year, nothing in 
the record suggests that the Veteran's back arthritis was 
manifested to a compensable degree in his first postservice 
year.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.  

On July 2008 VA examination, it was the examiner's opinion 
that the Veteran's current back disability was "not related 
to [his in-service] treatment in 1946 and 1952."  
Significantly, these were two periods of separate treatment 
related to a back strain, and he had no continued back 
treatment or complaints of back pain while in service or 
immediately thereafter.  The examiner then noted that the 
Veteran's 1952 service separation examination report showed 
normal lower extremities and normal spine without any 
complaints of back pain, and pointed out that his current 
back complaints came only after many years postservice.  As 
this opinion was by a physician (who by virtue of his 
training/experience would be qualified to provide it) and 
included an explanation of the rationale for the opinion, it 
has substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

In the absence of competent evidence of a nexus between the 
Veteran's current back disability and his service, the 
preponderance of evidence is against a claim of direct 
service connection.  However, the Veteran also argues an 
alternate theory of entitlement, namely, he alleges that his 
back disability is secondary to his service-connected left 
foot scar.  

The record shows that the Veteran has a back disability, 
arthritis, and a service connected disability, a left foot 
scar.  What he must still show to substantiate this claim, is 
that the service connected left foot scar caused or 
aggravated his back disability.  VA outpatient treatment 
records show that the Veteran has complained of back pain and 
related it to having an uneven gait as a result of his left 
foot scar.  They also show that in December 2002, he 
sustained multiple falls as a result while on crutches 
following surgery for his left foot scar.  

On August VA 2005 podiatry examination, the examiner opined 
that he could "attribute aggravation of the [Veteran's] 
lower back pain to injuries (falls) sustained to his back 
while using crutches, immediately following his left foot 
surgery in October 2002.  This is documented in [his] medical 
records."  

On August 2005 VA physiatry examination, it was noted that 
there was scoliosis in the thoracolumbar and lumbosacral area 
with concavity to the ride side of the thoracolumbar area and 
left side in the lumbosacral area; however, when the Veteran 
bent over, no scoliosis was observed.  A leg length 
discrepancy was observed.  The examiner stated that, "It is 
not possible to determine the causal relationship of the left 
foot scar to the present complaints of lower back . . . 
without mere speculation.  Considering his advancing age, the 
degenerative changes of [the lumbar spine] are minimal and . 
. . are more related to his advanicng [sic] age.  The 
functional scoliosis is due to leg length discrepancy and the 
leg length discrepancy is more of a structural discrepancy 
rather than posture . . . Veteran can have increased lower 
back pain and degenerative changes of the lumbosacral spine, 
scoliosis . . . due to the leg length discrepancy which is 
not associated with the left foot scar.  However, depending 
on the level of severity of pain and deformity of the foot he 
may have difficulties bearing weight on the left lower 
extremity which can also contribute to the aggravation caused 
by other conditions.  The minimal degenerative changes 
evidenced by X-rays and the physical examination findings do 
not correlate with the chronic painful left foot scar that 
has been present for 53 years."  

In an October 2005 addendum, the August 2005 examiner 
reported that the Veteran's claims file was reviewed, along 
with the report of the August 2005 VA examination, and noted 
that a September 2002 X-ray showed degenerative disc space 
changes and facet joint arthritic changes.  A February 2005 
X-ray showed productive bony changes throughout the 
lumbosacral spine without malalignment or fracture.  Based 
upon the foregoing, she opined that the Veteran had 
"degenerative changes of [the] lumbosacral spine prior to 
the fall in October 2002, and the fall in October 2002 after 
surgery of left foot could have caused lower back pain."  
However, she also noted that the record was silent as to the 
long-term aftereffects of the fall.  At the time of the 
falls, no serious injuries were noted nor was radiating back 
pain noted.  Subsequent X-rays were negative for any 
significant interval changes.  She then stated, "While it is 
possible that his arthritic condition could have caused the 
low back pain after the fall during the post surgical 
recovery, there is no evidence of continued pain in spite of 
[his] complaints now.  It should be noted that [he] has pain 
only with activities, and his facet joint arthropathy and 
degenerative disc disease contributes to these complaints 
with activity."  Therefore, in her opinion, there were no 
increased manifestations of his low back pain due to his 
falls in October 2002, and it was less likely than not that 
his current back disability was caused by, or the result of, 
his left foot condition.  

As outlined above, the record includes both medical evidence 
that tends to support the veteran's claim of secondary 
service connection for a back disability  and medical 
evidence that is against the claim.  When evaluating this 
evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In evaluating medical opinions, the Board may place 
greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by 
the medical professionals, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the October 2005 opinion as it 
reflects a more thorough review of the medical evidence of 
record, contained a more complete description of the 
Veteran's back disability both prior to and after his October 
2002 surgery and falls, and includes a detailed explanation 
of rationale.  The August 2005 podiatrist's opinion does not 
include an explanation of rationale, is conclusory in nature, 
and the provider (a podiatrist) is not shown to have the 
level of expertise of the October 2005 opinion provider, who 
is a medical doctor (physiatrist).

The Veteran's own statements relating his current back 
disability to his service-connected left foot scar are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical causation; this question 
is medical in nature and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.

Increased rating for a left foot scar.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

At the outset, the Board notes that prior to the April 2003 
rating decision, the Veteran's left foot scar had been rated 
under Code 7804 (for superficial scars, painful on 
examination), and was assigned the maximum (10 percent) 
rating afforded under that Code.  38 C.F.R. § 4.118.  
However, as January 2003 VA outpatient treatment records 
showed that the Veteran's painful scar along the medial arch 
of his left foot had resulted in the thickening of his 
plantar fascia with mild erythema, the rating was increased 
to the maximum (30 percent) rating under Code 5284 (for other 
foot injury, when severe).  38 C.F.R. § 4.71a.  A Note to 
Code 5284 provides that where there is actual loss of use of 
the foot, the disability should be rated 40 percent.  The 
competent (medical) evidence of record does not show that the 
Veteran is unable to use his left foot.  Significantly, he is 
still able to ambulate (with the assistance of a cane) on his 
left foot.  Loss of use of a foot (for the purpose of special 
monthly compensation) is shown when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee. 
38 C.F.R. § 4.63.  The impairment of function associated with 
the Veteran's left foot scar falls well short of that 
standard.

At the June 2005 DRO hearing, the Veteran's representative 
argued that the Veteran should be awarded a separate 10 
percent rating under Code 7804 for his painful and tender 
scar.  As noted above, the Veteran's left scar foot 
disability was evaluated previously under Code 7804 until, 
based upon the medical evidence of record, the disability 
picture was broadened to include a musculoskeletal aspect.  
As the symptoms related to the Veteran's painful and tender 
scar supporting the 30 percent rating under Code 5284 
encompass the painful scar, a separate rating under Code 7804 
would be inappropriate.  The evaluation of the same symptoms 
or manifestations of a disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

In summary, the evidentiary record does not show that at any 
time during the appeal period (apart from the period when it 
was rated totally disabling) the Veteran's left foot scar 
disability has involved manifestations warranting a schedular 
rating in excess of 30 percent.

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  However, there is 
no objective evidence or allegation in the record that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization", or other 
factors of like gravity, due to the left foot scar which 
would suggest that referral for extraschedular consideration 
is indicated.  38 C.F.R. § 3.321(b).  Significantly, at the 
January 2008 VA examination, the examiner noted, "[The 
Veteran] has been a barber for 46 years, and there has been 
no lost time in his job secondary to his foot condition 
except for convalescence from his foot surgery in 2002.  He 
works an average work day from 7:00 am to 5:00 pm Tuesday 
through Saturday.  However, the actual duration of hours that 
he is standing is dependent on the number of customers he has 
in one day, which is difficult to ascertain."  

At the January 2009 Travel Board, the Veteran testified that 
he has had to miss some work due to the pain in his left 
foot.  Such allegation does not rise to the level of one of 
"marked interference" with employment.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.

ORDER

Service connection for a right hip disability, claimed as 
secondary to a service-connected left foot scar, is denied.

Service connection for a right knee disability, claimed as 
secondary to a service-connected left foot scar, is denied.

Service connection for a back disability, to include as 
secondary to a service-connected left foot scar, is denied.  

A rating in excess of 30 percent for a left foot scar is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


